           Case 1:20-cv-10767-VSB Document 43 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                                                       4/22/2021
                                                          :
LYLE OWERKO,                                              :
                                                          :
                                        Plaintiff,        :
                                                          :            20-cv-10767 (VSB)
                      -against-                           :
                                                          :                ORDER
KID DANGEROUS, LLC et al.,                                :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On April 21, 2021, Defendant Kid Dangerous, LLC filed a motion to dismiss the

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc. 34.) Under Federal Rule

of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule

12(b) to amend the complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by May 12, 2021. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

any opposition to the motion to dismiss by May 21, 2021. Defendant’s reply, if any, shall be

served by June 4, 2021. At the time any reply is served, the moving party shall supply Chambers

with two courtesy copies of all motion papers pursuant to my Individual Rules.



SO ORDERED.

Dated: April 22, 2021
       New York, New York

                                                              ______________________
